Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment 
Applicant’s amendment overcomes the previous objection to Claim 5.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic aerosol provision device for selectively providing an aerosol” in claims 12, 15 and “computing device configured to communicate” in claim 11, “electronic aerosol provision means for selectively providing an aerosol” in claim 16, “computing means for communicating” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The electronic aerosol provision device/means: “Electronic aerosol provision devices…generally contain a reservoir of a source formulation…from which an aerosol is generated…. An aerosol source for an aerosol provision device may thus comprise a heater having a heating element arranged to receive” a source, which may be a “source liquid from20 the reservoir, for example through wicking / capillary action,” (See “Background” in the specification) or a solid with a suitable arrangement to provide suitable heating and vaporization (Par. 0026). Thus, the electronic aerosol provision device or means is interpreted as having a reservoir filled with liquid, or a solid aerosol precursor and a heating element arranged to receive liquid from the reservoir or to heat the solid aerosol precursor, and art-recognized equivalents.
The computing device/means: “he computing device may comprise a smart phone or tablet computer running an application ("app") provided to facilitate a user's interaction with the e-cigarette” or a “laptop, smartwatch, smart TV, etc.” which communicates with the e-cigarette. (“Background” in the specification and Par. 0056). Thus, the computing device or means is interpreted as a smart phone, tablet, laptop, smart watch, or smart TV and art-recognized equivalents.
Note that  “biometric sensor means” is determined not to invoke 112(f) because “biometric sensor” is sufficient structure to perform the function of measuring a biometric parameter. Thus, this is interpreted merely as a “biometric sensor.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Samson et al. (WO 2015/109259 A1, hereinafter “Samson”) in view of Denyer et al. (US 2008/0257337 A1, hereinafter “Denyer”). 
Regarding claim 1, Samson discloses a system [10, Fig. 1A] comprising: 
an electronic aerosol provision device [“PMDD” 14, an electronic aerosol system as indicated in Pars. 0056 and Fig. 4] for selectively providing an aerosol to a user of the electronic aerosol provision device [the intended use of the device, this is not given further weight; furthermore, this is how the device of Samson is used], wherein, when a user inhales on a mouthpiece [64, Fig. 2], air is drawn into the aerosol provision device through one or more inlet holes [66, Fig. 2], combines with vaporized aerosol forming substrate and passes out of the mouthpiece to be inhaled by a user [Par. 0056]; 
a computing device [22, which is depicted as a smart phone in Fig. 1A] with a communications interface [“communication unit” 176, Fig. 5] configured to communicate with the electronic aerosol provision device [communicating with 156 in the aerosol device, Fig. 4; see Par. 0100] to exchange operating data associated with operation of the electronic aerosol provision device [Par. 0100]; and 
a biometric sensor [the sensor on a peripheral device which measures patient physiological data: “peripheral device (e.g., a wearable device)…[which] may provide data related to physiological status of the patient such as patient temperature, heart rate, respiration rate….” Par. 0135] that is separated from the electronic aerosol provision device in use [it is a “wearable device” and thus not part of the electronic aerosol provision device] and configured to measure a biometric parameter of the user of the electronic aerosol provision device [Par. 0135] and to communicate with the computing device to exchange sensor data indicating a measurement of the biometric parameter [Par. 0135, where computing device 242 is equivalent to computing device 22], the biometric parameter being a measurable aspect of the user which has the potential for change during periods of use of the electronic aerosol provision device [as noted in Par. 0135, the biometric parameter may include temperature, heart rate, and respiration rate. These parameters all have potential for change during periods of use of the device, particularly heart rate and respiration rate which may directly depend one use of the device]; and 

wherein the computing device is configured to support wireless communications with the electronic aerosol provision device and with the biometric sensor [Pars. 0103 and 0135].
Samson fails to teach the computing device being configured to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor.
However, Denyer teaches, in a system [1, Fig. 1] having an aerosol provision device [“aerosol generator” 3, Fig. 1], computing device [controller 6], and biometric sensor [comprising “monitoring device 5” and the “sensors” communicating with it, Par. 0031. The sensors measure biometric data including for example respiratory rate, oxygen saturation, and other biometric information] that is separated from the electronic aerosol provision device in use [Fig. 1] and configured to measure a biometric parameter of the user of the electronic aerosol provision device [Par. 0031] and to communicate with the computing device [Par. 0033] to exchange sensor data indicating a measurement of the biometric parameter [Par. 0039]; and 
wherein the computing device is configured to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor [Pars. 0039-0040: “monitoring device 5 communicates a number of signals associated with the patient’s physiological reaction to controller 6 via signal line 10. Controller 6 employs these signals to calculate an optimized respiratory maneuver….controller 6 adjusts the settings of…nebulizer 3 to deliver optimized respiratory maneuver.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Samson by configuring the computing device (and the aerosol provision device as needed) to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor because this allows the system to calculate and automatically optimize the settings of the aerosol device [Denyer Par. 0040] without the need for user intervention.
Regarding claim 10, Samson discloses the biometric sensor is a breathing rate sensor for measuring user's breathing rate [“respiratory rate,” Par. 0135]. 

Regarding claim 11, Samson discloses an electronic aerosol provision device [“PMDD” 14, an electronic aerosol system as indicated in Pars. 0056 and Fig. 4] for selectively providing an aerosol to a user of the electronic aerosol provision device [the intended use of the device, this is not given further weight; furthermore, this is how the device of Samson is used], comprising:
a communications interface [156, Fig. 4] configured to communicate with a computing device [smart phone 22; Par. 0100] to exchange operating data associated with operation of the electronic aerosol provision device [Par. 0100], 

the biometric parameter being a measurable aspect of the user which has the potential for change during periods of use of the electronic aerosol provision device [as noted in Par. 0135, the biometric parameter may include temperature, heart rate, and respiration rate. These parameters all have potential for change during periods of use of the device, particularly heart rate and respiration rate which may directly depend one use of the device]; and 
wherein the computing device is configured to support wireless communications with the electronic aerosol provision device and with the biometric sensor [Pars. 0103 and 0135].
Samson fails to teach the computing device being configured to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor.
However, Denyer teaches, in a system [1, Fig. 1] having an aerosol provision device [“aerosol generator” 3, Fig. 1], computing device [controller 6], and biometric sensor [comprising “monitoring device 5” and the “sensors” communicating with it, Par. 0031. The sensors measure biometric data including for example respiratory rate, oxygen saturation, and other biometric information] that is separated from the electronic aerosol provision device in use [Fig. 1] and configured to measure a biometric parameter of the user of the electronic aerosol provision device [Par. 0031] and to communicate with the computing device [Par. 0033] to exchange sensor data indicating a measurement of the biometric parameter [Par. 0039]; and 
wherein the computing device is configured to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor [Pars. 0039-0040: “monitoring device 5 communicates a number of signals associated with the patient’s physiological reaction to controller 6 via signal line 10. Controller 6 employs these signals to calculate an optimized respiratory maneuver….controller 6 adjusts the settings of…nebulizer 3 to deliver optimized respiratory maneuver.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Samson by configuring the computing device (and the aerosol provision device as needed) to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor because this allows the system to calculate and automatically optimize the settings of the aerosol device [Denyer Par. 0040] without the need for user intervention.
Regarding claim 12, the modified Samson-Denyer discloses the apparatus set forth with respect to claim 1 above. Samson and Denyer further teach methods of operating the devices including:
the biometric sensor measuring a biometric parameter of a user of the electronic aerosol provision device [the wearable measures “heart rate, respiration rate,” etc., Par. 0135] and communicating sensor data indicating a measurement of the biometric parameter to the computing device [“computing device 242 may receive data from one or more peripheral devices,” Par. 0135], the biometric parameter being a measurable aspect of the user which has the potential for change during periods of use of the electronic aerosol provision device [as noted in Par. 0135, the biometric parameter may include temperature, heart rate, and respiration rate. These parameters all have potential for change during periods of use of the device, particularly heart rate and respiration rate which may directly depend one use of the device].
Samson fails to teach the computing device controlling an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor.
However, Denyer teaches, in a system [1, Fig. 1] having an aerosol provision device [“aerosol generator” 3, Fig. 1], computing device [controller 6], and biometric sensor [comprising “monitoring device 5” and the “sensors” communicating with it, Par. 0031. The sensors measure biometric data including for example respiratory rate, oxygen saturation, and other biometric information] that is separated from the electronic aerosol provision device in use [Fig. 1] and configured to measure a biometric parameter of the user of the electronic aerosol provision device [Par. 0031] and to communicate with the computing device [Par. 0033] to exchange sensor data indicating a measurement of the biometric parameter [Par. 0039]; and 
wherein the computing device controls an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor [Pars. 0039-0040: “monitoring device 5 communicates a number of signals associated with the patient’s physiological reaction to controller 6 via signal line 10. Controller 6 employs these signals to calculate an optimized respiratory maneuver….controller 6 adjusts the settings of…nebulizer 3 to deliver optimized respiratory maneuver.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Samson by configuring the computing device (and the aerosol provision device as needed) to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor because this allows the system to calculate and automatically optimize the settings of the aerosol device [Denyer Par. 0040] without the need for user intervention.
Regarding claim 13, Samson-Denyer discloses a computing device configured to communicate with an electronic aerosol provision device substantially as set forth with respect to claim 1 above.
Samson further discloses the computing device comprising a processor [170, Fig. 5]. Samson discloses the processor [because it is the governing device of the computing device] configured to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor, substantially as set forth with respect to claim 1, above, and wherein the computing device is configured to support wireless communications with the electronic aerosol provision device and with the biometric sensor substantially as set forth with respect to claim 1, above.
Regarding claim 14, Samson-Denyer discloses the computing device as set forth with respect to claim 13 (and claim 1) above. Samson further discloses a method of operating the computing device to communicate with a biometric sensor [Par. 0135] as set forth with respect to claim 1 above, and controlling an aspect of operation and wherein the computing device is configured to support wireless communications, etc., substantially as set forth with respect to claim 1 above.
Regarding claim 15, Samson-Denyer discloses a non-transitory computer-readable storage element storing a computer program product comprising machine readable instructions [see storage device 182, Fig. 5] which, when executed on a computing device, configured the computing device to operate in the manner set forth with respect to claims 1 and 14 above.
Regarding claim 16, Samson-Denyer discloses a system with electronic aerosol provision means and computing means [smart phone 22] operating as set forth with respect to claim 1 above.

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Samson in view of Denyer as applied to claim 1, and further in view of Xiao et al. (US 2008/0078385 A1, hereinafter “Xiao.”).
Regarding claim 2, the modified Samson-Denyer discloses the computing device is configured to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data as set forth above. Samson discloses a user interface (in the computing device 22 in Fig. 1A, it is indicated as a smartphone which has a user interface) but fails to disclose it being used in the claimed manner.
Samson-Dyer fails to disclose this happening by updating a user interface providing a user of the electronic aerosol provision device with information relating to the operation of the electronic aerosol provision device to include an indication of the sensor data. However, Xiao teaches, in a system (10, Fig. 1) comprising an aerosol provision device (30), a control unit (40), and a display (44), and sensors (Par. 0021), a controller controlling an aspect of operation in response to sensor data by updating a user interface providing a user of the aerosol provision device with information relating to the operation of the aerosol provision device to include an indication of sensor data (Par. 0021: “the display (44) is preferably an LCD type screen that displays gas delivery parameters such as… breathing curve of the patient, oxygen saturation of the patient….” In response to this data, the controller controls operation as in Par. 0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Samson-Denyer by configuring the computing device to control an aspect of operation in response to sensor data by updating a user interface providing a user of the aerosol provision device with information relating to the operation of the aerosol provision device to include an indication of sensor data, as taught by Xiao, in order to allow the user to be alerted with an alarm when a biometric data such as oxygen saturation is not in a desirable range (Xiao Par. 0015).
Regarding claim 3, Xiao further teaches the indication of the sensor data included in the user interface comprises an indication of the measurement of the biometric parameter (such as oxygen saturation or a breathing curve, Par. 0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Samson-Denyer by configuring the indication of the sensor data included in the user interface to comprise an indication of the measurement of the biometric parameter, in order to allow the user to be alerted with an alarm when a biometric data such as oxygen saturation is not in a desirable range (Xiao Par. 0015).
Regarding claim 4, Xiao further teaches the indication of the sensor data included in the user interface comprises an indication of whether or not the measurement of the biometric parameter falls with a predefined range (Par. 0015: “the alarm” may be “activated based on adverse…oxygen saturation levels in the patient.” ‘Adverse levels’ indicates levels which fall outside (here, likely below) a predetermined range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Samson-Denyer by configuring the indication of the sensor data included in the user interface to comprise an indication of whether or not the measurement of the biometric parameter falls with a predefined range, in order to allow the user to be alerted with an alarm when a biometric data such as oxygen saturation is not in a desirable range (Xiao Par. 0015).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Samson in view of Denyer as applied to claim 1 and further in view of Alarcon et al. (US 20150142387 A1, hereinafter “Alarcon”).
Regarding claim 9, the modified Samson discloses the apparatus set forth above. Samson discloses the computing device is configured to communicate with the biometric sensor to request sensor data from the biometric sensor (Par. 0135), but fails to teach this happening in response to receiving data indicating that the device has been used to provide aerosol to the user. However, Alarcon teaches, in an electronic aerosol provision device, a memory device which is configured to communicate with a sensor to request sensor data in response to receiving operating data from the electronic aerosol provision device comprising use data indicating that the electronic aerosol provision device has been used to provide aerosol to the user (see Fig. 9A, where steps 910/920 indicate that a user receives aerosol and that data is set to a memory device, after which data is collected, here the “puff time”).  Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the apparatus of the modified Samson by configuring the computing device to communicate with a sensor to request sensor data in response to receiving operating data from the electronic aerosol provision device comprising use data indicating that the electronic aerosol provision device has been used to provide aerosol to the user, as taught by Alarcon, in order to allow data related to the use of the aerosol provision device to be recorded.         
Claim(s) 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Samson and Dyer as applied to claim 1 and further in view of Minskoff et al. (US 2014/0246035 A1, hereinafter “Minskoff”).
Regarding claim 5, the modified Samson-Denyer teaches the computing device is configured to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data received from the biometric sensor as set forth in claim 1 above, but fails to teach this controlling being by providing operating data to the electronic aerosol provision device that comprises control information for controlling an aspect of the operation of the electronic aerosol provision device.
Minskoff teaches, in a system (Fig. 80) comprising an electronic aerosol provision device (100) and a computing device (smart phone 7610), the computing device is configured to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data, by providing operating data to the electronic aerosol provision device that comprises control information for controlling an aspect of the operation of the electronic aerosol provision device (specifically, the control information may include desired dose, power settings, time settings, aerosol strength, and other parameters, Minskoff Par. 0169). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Samson by configuring the computing device to control an aspect of operation of the computing device relating to the electronic aerosol provision device in response to the sensor data, by providing operating data to the electronic aerosol provision device that comprises control information for controlling an aspect of the operation of the electronic aerosol provision device, as taught by Minskoff, because this allows the system to “minimize or maximize functional effects related to pharmacodynamics and pharmacokinetics of an active ingredient or drug component” (Minskoff Par. 0169).
Regarding claim 7, Minskoff teaches controlling an aspect of the operation of the electronic aerosol provision device comprises restricting an ability of the electronic aerosol device to provide aerosol to the user (based on biometric data, the functionality may be locked and the “vaporizer remains deactivated,” Par. 0166). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Samson by configuring device to restrict an ability of the aerosol device to provide aerosol to the use as taught by Minskoff in order to deactivate the vaporizer when certain biometric parameters are met (or not met) because this can prevent the user from taking the vapor/medication at times when it may be harmful.
Regarding claim 8, Minskoff teaches the electronic aerosol provision device comprises a heater (“heating element” in Par. 0103) for heating an aerosol precursor material (the “substance”, Par. 0103) to provide an aerosol to the user (Par. 0103), and wherein restricting the ability of the electronic aerosol provision device to provide aerosol to the user comprises preventing or limiting a supply of power to the heater for a period of time (Par. 0191).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Samson by adding a heater to the device because certain pre-vapor formulations benefit from or require heat for activation, and this allows the device to be used with such formulations.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Samson in view of Denyer and Minskoff as applied to claim 5, and further in view of Verleur et al. (US 2015/0128976 A1, hereinafter “Verleur”).
Regarding claim 6, the modified Samson discloses the apparatus set forth in claim 5 above, but fails to disclose configuring an indicator. However, Verleur teaches an electronic aerosol provision device (Fig. 1, with reservoir and heater) wherein controlling an aspect of the operation of the electronic aerosol provision device comprises configuring an indicator (“ring indicator 116,” Par. 0051) of the electronic aerosol provision device to provide an indication relating to the sensor data (the ring changes colors “to indicate a lock state of vaporizer 100” in which the heating element does not function, Par. 0051). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the apparatus of the modified Samson by configuring the device to configure and indicator to provide an indication relating to the sensor data as taught by Verleur in order to indicate to a user whether or not the apparatus is able to function.                                                  
Response to Arguments
Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive. 
Applicant argues against the secondary reference, Denyer, on the basis that Denyer is allegedly from a different field of endeavor. In response to applicant's argument that Denyer is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Denyer is from the same field of endeavor as the instant application (and the primary reference Samson) because it relates to an aerosol generator with a computing device and biometric sensor for operating the device. This is further evidenced by the fact that Denyer and the instant application have overlapping classifications, including A61M2205/3569,3592, 581, and 582. Furthermore, note that Denyer and Samson both have classifications in A61M2205/52, 502, 583, and others. Due to the overlapping classifications and subject matter, Denyer, as well as Samson and the instant application, could all reasonably be considered to be from the same field of endeavor of controlling an aerosol provision device using a computing device and biometric sensor. Applicant argues that the patient being ventilated in Denyer means this application is not relevant. The examiner respectfully disagrees on the above evidence and also notes that both are concerned with the problem of controlling an operation in response to data received from the biometric sensor, a problem that may be addressed by the computer whether the patient is self-administering or not.
Applicant goes on to argue that there is no motivation to combine Samson and Denyer because they are different .In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation provided was to allow the system to calculate and automatically optimize the settings of the aerosol device [Denyer Par. 0040]. This automation may be relevant and useful regardless of the state of the patient receiving aerosol. Thus, this argument is also not found persuasive.

Conclusion                                                                                                                                                                                                                                                                                   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761